Order entered February 24, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01023-CV

 FIRST CASH LTD., FIRST CASH CREDIT, LTD. AND PAWN TX, INC.,
                          Appellants

                                        V.

                        DONALD LEE JONES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06127

                                    ORDER

      Before the Court is appellee’s third motion for extension of time to file his

brief. The brief was due February 16th, and appellee explains the extension is

necessary “due to the widespread power outage and loss of internet connection”

resulting from the winter storms.

      We GRANT the motion and ORDER the brief be filed no later than March

5, 2021.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE